DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,322,305. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent 11,322,305 discloses the limitations of the Instant Application.
	In re claim 1, U.S. Patent No. 11,322,305 discloses a multilayer capacitor comprising: 
a capacitor body including first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other in a length 5direction, and fifth and sixth surfaces connected to the first and second surfaces, connected to the third and fourth surfaces, and opposing each other, and including alternately stacked first internal electrodes and second internal electrodes having dielectric layers interposed therebetween and each having one end thereof exposed through a respective one of the third and fourth surfaces; 
10first and second conductive layers respectively including first and second connection portions respectively disposed on the third and fourth surfaces of the capacitor body and respectively connected to the first and second internal electrodes, and first and second band portions respectively extending from the first and second connection portions to respective portions of the first, second, fifth, and sixth surfaces of the capacitor body; and 
15first and second reinforcing layers disposed on the first and second band portions, respectively, first and second layers respectively disposed on the first and second reinforcing layers such that an interface is defined therebetween, wherein first and second layers respectively include first and second conductive resin 20layers on the first and second conductive layers, respectively (Claim 1)
In re claim 2, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 1, as explained above. U.S Patent No. 11,322,305 further discloses wherein the first and second reinforcing layers are spaced apart from the first and second internal electrodes exposed through the first and second connection portions of the first and second conductive layers (Claim 4).
In re claim 3, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 1, as explained above. U.S Patent No. 11,322,305 further discloses wherein a length of the first and second reinforcing layers in the length direction is longer than a length of the first and second band portions in the length direction (Claim 2).
In re claim 4, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 1, as explained above. U.S Patent No. 11,322,305 further discloses first conductive resin layer disposed on the first connection portion and the first reinforcing layer, and second conductive resin layer disposed on the second connection portion and the second reinforcing layer (Claim 4).
In re claim 7, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 1, as explained above. U.S Patent No. 11,322,305 further discloses wherein the first and second reinforcing 10layers each include a carbon material and an impact absorbing binder (Claim 11).
	In re claim 8, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 7, as explained above. U.S Patent No. 11,322,305 further discloses wherein the carbon material of the first and second reinforcing layers comprises one or more of graphene, carbon nanotubes, and carbon black (Claim 9).
	In re claim 9, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 7, as explained above. U.S Patent No. 11,322,305 further discloses wherein the impact-absorbing binder of the first and second reinforcing layers comprises an epoxy-based or an acrylic-based binder (Claim 10).
	In re claim 10, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 7, as explained above. U.S Patent No. 11,322,305 further discloses wherein the first and second reinforcing 20layer of each of the first and second external electrodes extends from the respective first or second external electrode onto surfaces of the capacitor body (Claim 13, Claim 17).
In re claim 11, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 1, as explained above. U.S Patent No. 11,322,305 further discloses wherein the first reinforcing layer is spaced apart from the second reinforcing layer (Claim 13, Claim 18).
In re claim 12, U.S. Patent No. 11,322,305 discloses a multilayer capacitor comprising: a capacitor body including first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other in a length direction, and fifth and sixth surfaces connected to the first and second surfaces, connected to 30the third and fourth surfaces, and opposing each other, and including alternately stacked first internal electrodes and second internal electrodes having dielectric layers interposed therebetween and each having one end thereof exposed through a respective one of the third and fourth surfaces; Page 17Docket No.: 123193-8774-US 
first and second conductive layers respectively including first and second connection portions respectively disposed on the third and fourth surfaces of the capacitor body and respectively connected to the first and second internal electrodes, and first and second band portions respectively extending from the first and second connection portions to respective 5portions of the first, second, fifth, and sixth surfaces of the capacitor body; and first and second reinforcing layers disposed on the first and second band portions, respectively, 
first and second layers respectively disposed on the first and second reinforcing layers such that an interface is defined therebetween, 10wherein first and second layers respectively include first and second conductive resin layers on the first and second conductive layers, respectively, 
wherein first and second reinforcing layers are further respectively disposed on the first and second connection portions (Claim 1, Claim 3).
In re claim 13, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 12, as explained above. U.S Patent No. 11,322,305 further discloses comprising first and second conductive resin layers disposed on the first and second first reinforcing layers, respectively. wherein the first reinforcing layer is disposed between the first conductive layer and the first conductive resin layer, and the second reinforcing layer is disposed between the second conductive layer and the 20second conductive resin layer (Claim 4).
In re claim 16, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 12, as explained above. U.S Patent No. 11,322,305 further discloses wherein the first and second reinforcing layers each include a carbon material and an impact absorbing binder (Claim 1, Claim 11).
In re claim 17, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 16, as explained above. U.S Patent No. 11,322,305 further discloses wherein the carbon material of the first and second reinforcing layers comprises one or more of graphene, carbon nanotubes, and carbon black (Claim 9).
In re claim 18, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 16, as explained above. U.S Patent No. 11,322,305 further discloses wherein the impact-absorbing binder of 10the first and second reinforcing layers comprises an epoxy-based or an acrylic-based binder (Claim 10).
In re claim 19, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 16, as explained above. U.S Patent No. 11,322,305 further discloses the first reinforcing layer is spaced apart from the second reinforcing layer (Claim 13, Claim 18).
In re claim 20, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 16, as explained above. U.S Patent No. 11,322,305 further discloses the first and second reinforcing layer of each of the first and second external electrodes are spaced apart from surfaces of the capacitor body (Claim 16).

Claims 5 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,322,305 in view of Fukumura (US Publication 2019/0131076). 
In re claim 5, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 4, as explained above. U.S. Patent 11,322,305 further discloses comprising first and second plating layers (Claim 7). U.S. Patent 11,322,305 does not disclose the plating layers are disposed on the first and second conductive resin layers, respectively.
	Fukumura discloses the plating layers (32a, 32b – Figure 2, ¶103) are disposed on the first and second conductive resin layers (28a, 28b – Figure 2), respectively.
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to create an outermost plated layer to improve the mounting characteristics of the device. 
	In re claim 6, U.S. Patent No. 11,322,305 in view of Fukumura discloses the multilayer capacitor of claim 5, as explained above. U.S. Patent No. 11,322,305 further discloses the first and second plating layers comprise first and second nickel (Ni) plating layers, and first and second tin (Sn) plating layers disposed on the first and second nickel plating layers, respectively (Claim 8).
In re claim 14, U.S. Patent No. 11,322,305 discloses the multilayer capacitor of claim 12, as explained above. U.S Patent No. 11,322,305 further discloses comprising first and second plating layers, 25wherein the first reinforcing layer is disposed between the first conductive layer and the first conductive resin layer, and the second reinforcing layer is disposed between the second conductive layer and the second conductive resin layer (Claim 7, Claim 4).
U.S. Patent 11,322,305 does not disclose the plating layers are disposed on the first and second conductive resin layers, respectively.
	Fukumura discloses the plating layers (32a, 32b – Figure 2, ¶103) are disposed on the first and second conductive resin layers (28a, 28b – Figure 2), respectively.
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to create an outermost plated layer to improve the mounting characteristics of the device. 
In re claim 15, U.S. Patent No. 11,322,305 in view of Fukumura discloses the multilayer capacitor of claim 14, as explained above. U.S. Patent No. 11,322,305 further discloses wherein the first and second plating layers comprise first and second nickel (Ni) plating layers disposed on the first and second conductive resin layers, respectively, and first and second tin (Sn) plating layers disposed on the first and second nickel plating layers, respectively (Claim 8).




Claim Objections
Claim 12 is objected to because of the following informalities:  Line 20 states: “wherein first and second reinforcing layers…” Line 20 should state: “wherein the first and second reinforcing layers…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 1 and 3 introduce “first conductive resin layer” and “second conductive resin layer”. However, a first and second conductive resin layer has been introduced in claim 1. It is unclear if the same resin layers are being referenced. The claim will be examined as best understood.
Claim 10 recites the limitation "the first and second external electrodes" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 1-2 introduce “first and second conductive resin layers”. However, a first and second conductive resin layer has been introduced in claim 12. It is unclear if the same resin layers are being referenced. The claim will be examined as best understood.
Claim 20 recites the limitation "the first and second external electrodes" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumura (US Publication 2019/0131076).
In re claim 1, Fukumura discloses A multilayer capacitor comprising: 
a capacitor body (10A – Figure 2, ¶117) including first and second surfaces (12a, 12b – Figure 7, ¶56) opposing each other, third and fourth surfaces (12e, 12f – Figure 2, ¶56) connected to the first and second surfaces and opposing each other in a length 5direction, and fifth and sixth surfaces (12c, 12d – Figure 3, ¶56)  connected to the first and second surfaces, connected to the third and fourth surfaces, and opposing each other (Figure 2, Figure 3), and including alternately stacked first internal electrodes and second internal electrodes (16a, 16b – Figure 2, ¶64) having dielectric layers (14b – Figure 2, ¶57) interposed therebetween and each having one end thereof exposed through a respective one of the third and fourth surfaces (Figure 2;  
10first and second conductive layers (26a, 26b – Figure 2, ¶74) respectively including first and second connection portions (portions of 26a, 26b on 12e, 12f – Figure 2) respectively disposed on the third and fourth surfaces of the capacitor body and respectively connected to the first and second internal electrodes (16a, 16b – Figure 2), and first and second band portions (portions of 26a, 26b on 12a, 12b, 12c, 12d – Figure 2, Figure 3, Figure 5) respectively extending from the first and second connection portions to respective portions of the first, second, fifth, and sixth surfaces of the capacitor body (Figure 5); and 
15first and second reinforcing layers (30a, 30b – Figure 2, ¶92) disposed on the first and second band portions (Figure 2), respectively, 
first and second layers (28a, 28b – Figure 2, ¶93) respectively disposed on the first and second reinforcing layers such that an interface is defined therebetween (Figure 2), 
wherein first and second layers respectively include first and second conductive resin 20layers on the first and second conductive layers, respectively (¶93).
In re claim 2, Fukuma discloses the multilayer capacitor of claim 1, as explained above. Fukuma further discloses wherein the first and second reinforcing layers (30a, 30b – Figure 2) are spaced apart from the first and second internal electrodes (16a, 16b – Figure 2) exposed through the first and second connection portions of the first and second conductive layers (26a, 26b – Figure 2).
In re claim 3, Fukuma discloses the multilayer capacitor of claim 1, as explained above. Fukuma further discloses wherein a length of the first and second reinforcing layers (30a, 30b – Figure 2) in the length direction is longer than a length of the first and second band portions (portions of 26a, 26b on 12a, 12b – Figure 2)in the length direction (Figure 2).
In re claim 4, Fukuma discloses the multilayer capacitor of claim 1, as explained above. Fukuma further discloses first conductive resin layer (resin layer of 28a – Figure 2) disposed on the first connection portion (Figure 2) and the first reinforcing layer (30a – Figure 2), and 
second conductive resin layer (resin layer of 28b – Figure 2) disposed on the second connection portion (Figure 2) and the second reinforcing layer (30b – Figure 2).
In re claim 5, Fukuma discloses the multilayer capacitor of claim 4, as explained above. Fukuma further discloses first and second plating layers (32a, 32b – Figure 2, ¶102) disposed on the first and second conductive resin layers (28a, 28b – Figure 2), respectively. 
In re claim 6, Fukuma discloses the multilayer capacitor of claim 5, as explained above. Fukuma further discloses wherein the first and second plating layers (32a, 32b – Figure 2) comprise first and second nickel (Ni) plating layers, and first and second tin (Sn) plating layers disposed on the first and second nickel plating layers, respectively (¶105).
In re claim 10, Fukuma discloses the multilayer capacitor of claim 1, as explained above. Fukuma further discloses wherein the first and second reinforcing 20layer (30a, 30b – Figure 2) of each of the first and second external electrodes (24a, 24b – Figure 2, ¶69) extends from the respective first or second external electrode onto surfaces of the capacitor body (Figure 2, Figure 5).
In re claim 11, Fukuma discloses the multilayer capacitor of claim 1, as explained above. Fukuma further discloses wherein the first reinforcing layer (30a – Figure 2) is spaced apart from the second reinforcing layer (30b – Figure 2).
In re claim 12, Fukumura discloses a multilayer capacitor comprising: 
a capacitor body (10A – Figure 2, ¶117) including first and second surfaces (12a, 12b – Figure 7, ¶56) opposing each other, third and fourth surfaces (12e, 12f – Figure 2, ¶56) connected to the first and second surfaces and opposing each other in a length 5direction, and fifth and sixth surfaces (12c, 12d – Figure 3, ¶56)  connected to the first and second surfaces, connected to the third and fourth surfaces, and opposing each other (Figure 2, Figure 3), and including alternately stacked first internal electrodes and second internal electrodes (16a, 16b – Figure 2, ¶64) having dielectric layers (14b – Figure 2, ¶57) interposed therebetween and each having one end thereof exposed through a respective one of the third and fourth surfaces (Figure 2;  
10first and second conductive layers (26a, 26b – Figure 2, ¶74) respectively including first and second connection portions (portions of 26a, 26b on 12e, 12f – Figure 2) respectively disposed on the third and fourth surfaces of the capacitor body and respectively connected to the first and second internal electrodes (16a, 16b – Figure 2), and first and second band portions (portions of 26a, 26b on 12a, 12b, 12c, 12d – Figure 2, Figure 3, Figure 5) respectively extending from the first and second connection portions to respective portions of the first, second, fifth, and sixth surfaces of the capacitor body (Figure 5); and 
15first and second reinforcing layers (30a, 30b – Figure 2, ¶92) disposed on the first and second band portions (Figure 2), respectively, 
first and second layers (28a, 28b – Figure 2, ¶93) respectively disposed on the first and second reinforcing layers such that an interface is defined therebetween (Figure 2), 
wherein first and second layers respectively include first and second conductive resin 20layers on the first and second conductive layers, respectively (¶93),
wherein the first and second reinforcing layers (30a, 30b – Figure 2) are further respectively disposed on the first and second connection portions (portion of 26a, 26b on 12e, 12f – Figure 2). 
In re claim 13, Fukuma discloses the multilayer capacitor of claim 12, as explained above. Fukuma further discloses first (resin layer of 28a – Figure 2) and second (resin layer of 28b – Figure 2) conductive resin layers disposed on the first and second first reinforcing layers (30a, 30b – Figure 2), respectively, wherein the first reinforcing layer (30a – Figure ) is disposed between the first conductive layer (26a – Figure 2) and the first conductive resin layer (resin layer of 28a – Figure 2), and the second reinforcing layer (30b – Figure 2) is disposed between the second conductive layer (26b – Figure 2) and the 20second conductive resin layer (resin layer of 28b – Figure 2).
In re claim 14, Fukuma discloses the multilayer capacitor of claim 12, as explained above. Fukuma further discloses first and second plating layers (32a, 32b – Figure 2) disposed on the first and second conductive resin layers (resin layers of 28a, 28b – Figure 2), respectively, 
25wherein the first reinforcing layer (30a – Figure 2) is disposed between the first conductive layer (26a – Figure 2) and the first conductive resin layer (resin layer of 28a – Figure 2) , and 
the second reinforcing layer (30b – Figure 2) is disposed between the second conductive layer (26b – Figure 2) and the second conductive resin layer (resin layer of 28b – Figure 2).
In re claim 15, Fukuma discloses the multilayer capacitor of claim 14, as explained above. Fukuma further discloses wherein the first and second plating layers (32a, 32b – Figure 2) comprise first and second nickel (Ni) plating layers (¶105) disposed on the first and second conductive resin layers (26a, 26b – Figure 2), respectively, and first and second tin (Sn) plating layers (¶105) disposed on the first and second nickel plating layers, respectively (¶105).
In re claim 19, Fukuma discloses the multilayer capacitor of claim 12, as explained above. Fukuma further discloses wherein the first reinforcing layer (30a – Figure 2) is spaced apart from the second reinforcing layer (30b – Figure 2).
In re claim 20, Fukuma discloses the multilayer capacitor of claim 12, as explained above. Fukuma further discloses wherein the first and second reinforcing layer (30a, 30b – Figure 2) of each of the first and second external electrodes (24a, 24b – Figure 2) are spaced apart from surfaces of the capacitor body (Figure 2, Figure 5; Note that the reinforcing layers are spaced apart from the body and in contact with the body.).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otani (US Publication 2017/0032896)			Figure 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848